Citation Nr: 1633204	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a fibromyalgia cyst as due to herbicide exposure.

7.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, June 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the June 2012 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board at the local RO (Travel Board hearing).  In February 2015, the Veteran requested a board hearing via videoconference instead of Travel Board hearing.  In August 2015, October 2015, and November 2015 the Veteran was notified by letter that he was scheduled for a Travel Board hearing in December 2015.  The October 2015 notice was returned to sender.

In March 2016, the Board remanded the case for the RO to determine the Veteran's current correct address and schedule the Veteran for a videoconference hearing before the Board.  In June 2016, the Veteran was notified by letter that he was scheduled for a videoconference hearing in July 2016.  The June 2016 notice was sent to the most current address of record.  In June 2016, the Veteran was also notified by email of the scheduled hearing in July 2016 and to confirm his address and phone numbers.  The Veteran failed to appear for the July 2016 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  The case has been returned to the Board for appellate review.

Before reaching the merits of the claim of entitlement to service connection for bilateral hearing loss, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed this issue on the title page accordingly.

In a July 2015 VA rating decision, the RO granted, in part, special monthly compensation (SMC) based on housebound status and denied SMC based on the need for regular aid and attendance.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA outpatient treatment records dated from august 2014 to March 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for arthritis, right shoulder disability, left shoulder disability, and fibromyalgia cyst as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1996 VA rating decision, the claim for entitlement to service connection for bilateral hearing loss was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  In a November 2002 VA rating decision, the RO denied reopening the issue of entitlement to service connection for bilateral hearing loss; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year of either decision.

3.  In a June 2005 VA rating decision, the RO reopened the issue of entitlement to service connection for bilateral hearing loss and denied it on the merits; the Veteran was notified of these actions and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year of either decision.

4.  The evidence received since the June 2005 VA rating decision, regarding service connection for bilateral hearing, is not cumulative or redundant and raises the possibility of substantiating the claim.

5.  The Veteran failed to show for a scheduled VA audiological examination in September 2010 and has not provided good cause for such failure.  


CONCLUSIONS OF LAW

1.  The May 1996, November 2002, and June 2005 VA rating decisions, denying service connection for bilateral hearing loss, are final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the June 2005 VA rating decision to reopen service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision below for the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

For the remaining issues on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 and June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested, and there was substantial compliance with the March 2016 Board remand directives as discussed above in the introduction.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

In the May 1996 VA rating decision, service connection for bilateral hearing loss was denied because while service treatment records showed complaint of decreased hearing and diagnosis of otitis media in November 1969, separation examination show hearing was normal for VA purposes, there was no documented treatment for hearing loss until 1995 which was 25 years after service, and there was no current disability.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the May 1996 VA rating decision.  Therefore, the May 1996 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103. 
In the November 2002 VA rating decision, the RO denied reopening the issue of service connection for bilateral hearing loss because no new and material evidence had been received.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the November 2002 VA rating decision.  Therefore, the November 2002 VA rating decision is final.  Id.

In the June 2005 VA rating decision, the RO reopened the issue of service connection for bilateral hearing loss because a February 1996 VA treatment record noting mild bilateral hearing loss was associated with the record and denied on the merits because there was no nexus to service.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the June 2005 VA rating decision.  Therefore, the June 2005 VA rating decision is final.  Id. 

Evidence received since the June 2005 VA rating decision includes a September 2014 private medical opinion from Dr. Osterhus suggesting a link between the Veteran's hearing loss and service.  The Board finds that this evidence is new and material to the element of establishing a link to service, which was not established at the time of the June 2005 VA rating decision.  As a result, this claim is reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

In May 2009, the Veteran submitted his request to reopen the issue of service connection for bilateral hearing loss.  

During the course of this issue on appeal, the Veteran was scheduled for a VA audiological examination in September 2010.  The June 2010 Compensation and Pension Exam Inquiry report documents the Veteran's correct current address of record was listed and the examiner was requested to provide a medical opinion as to whether or not the Veteran's hearing loss is related to noise exposure in military service.  In September 2010, notification that the Veteran failed to report for the scheduled VA audiological examination was associated with the record.  As of this date, no response has been received by the Veteran or his representative providing good cause for the Veteran's absence for the scheduled examination.  

When a claimant fails to report for a VA examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, such as this issue on appeal, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).  As a result, the Board finds that the issue of entitlement to service connection for bilateral hearing loss is denied.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.


REMAND

In a June 2012 VA Form 21-4142, the Veteran identified outstanding private treatment records for severe arthritis in shoulders and knees from Dr. G. Demotts in Nickelsville, Virginia.  As of this date, there is no indication that an attempt has been made to obtain any of the Veteran treatment records from Dr. G. Demotts.  The Board finds the Veteran sufficiently identified that these records are relevant to the claims on appeal for entitlement to service connection for arthritis, right shoulder disability, and left should disability.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  As a result, a remand is needed to obtain these outstanding potentially relevant records.  

Next, a remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for a fibromyalgia cyst as due to herbicide exposure.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In March 2010, the Veteran requested service connection for fibromyalgia cyst and has asserted throughout the appeal period it is due to Agent Orange exposure during his military service in Vietnam.  Prior to the appeal period, a March 1997 VA general medical examination report documents clinical evaluation of the Veteran's skin showed multiple cysts and he was referred for excision and drainage.  VA treatment records show the Veteran requested a surgical referral for excision of a sebaceous cyst on neck in June 2003 and his primary medical history (PMH) in September 2004 included status/post cysts removed.  Within one year of the June 2010 VA rating decision on appeal denying this issue on the merits, a June 2000 VA treatment record was newly associated with the record and revealed a scar on the Veteran's right thoracic area status/post excision of cyst.  Moreover, review of the Veteran's DD Form 214 documents his service in Vietnam from June 1969 to March 1970, thus the Board finds the Veteran is presumed to have herbicide exposure therein.  See 38 C.F.R. § 3.307(a)(6)(i).  In light of such evidence, the Board finds that additional development is needed to determine the existence and etiology of any current fibromyalgia cyst or residuals therefrom.

Lastly, since the Veteran's disability picture is unresolved, the claim for SMP based on aid and attendance is inextricably intertwined with the service connection claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of this issue must be deferred until after completion of the actions requested below.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any non-VA records that are relevant to his claims for entitlement to service connection for arthritis, left shoulder disability, and right shoulder disability, including those of Dr. G. Demotts.  

Also, obtain and associate with the claims file any outstanding VA treatment records dated from March 2015 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.

3.  Obtain the appropriate examination to determine the etiology of fibromyalgia cyst that may exist, to include residuals from status post cysts.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For purposes of this examination, the examiner should presume the Veteran had herbicide exposure during his active service in United States Army from May 1968 to March 1970, to include service in Vietnam from June 1969 to March 1970.

Identify any fibromyalgia cyst since March 2010 (even if it has since resolved), to include any residuals from status post excisions of sebaceous cysts.  

For each disorder/residual identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from May 1968 to March 1970, to include herbicide exposure.

4.  After the development requested has been completed, the AOJ should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


